Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2016

                                      No. 04-16-00715-CV

                      IN THE INTEREST OF M.L.D.R.E. AND D.A.E.,

                    From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3147-CCL
                        Honorable Sergio J. Gonzalez, Judge Presiding


                                         ORDER

        Appellant has filed a notice of appeal in which appellant uses the full names of minors in
violation of Rules 9.8 and 9.9. See TEX. R. APP. P. 9.8, 9.9. We therefore order appellant to (1)
file an amended notice of appeal in the trial court that complies with Rules 9.8 and 9.9 by
November 3, 2016; (2) ensure that only the amended notice appeal is included in the clerk’s
record; and (3) refrain from using the minors’ names in the appellant’s brief or attaching exhibits
to the appellant’s brief that are not redacted in compliance with these rules.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court